Buchanan, J.
This is an injunction to, arrest the execution of two judgments rendered against plaintiff by a Justice of the Peace.
The aggregate amount of the two judgments is one hundred and eighty-five dollars. The groxmds of injunction are, nullities and illegalities in the xiroceecling's.
The value of the property seized under the executions enjoined (consisting of three mules and a wagon) is stated in the petition for injunction to be one thousand dollars; and the claim set forth in the petition is for the restitution of said property, and for five hundred dollars damages.
Judgment having been rendered by the District Court, dissolving the injunction, plaintiff appeals.
The appellees now move to dismiss the appeal, on the ground that the amount in dispute is less than three hundred dollars.
As the party who enjoins the execution is no other than the defendant in execution, the real amount in dispute must be considered to be the amount of the two judgments of the Justice of the Peace. Holland v. Duchamp, 12 An. 784.
It is, therefore, adjudged and decreed, that the rule be made absolute, and that this appeal be dismissed, at costs of appellant.